UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 10-K (Mark One) [X] ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December 31, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-12626 EASTMAN CHEMICAL COMPANY (Exact name of registrant as specified in its charter) Delaware 62-1539359 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification no.) 200 South Wilcox Drive Kingsport, Tennessee (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code: (423) 229-2000 Securities registered pursuant to Section 12(b) of the Act: Title of each class Name of each exchange on which registered Common Stock, par value $0.01 per share New York Stock Exchange Securities registered pursuant to Section 12(g) of the Act:None OF EXHIBIT INDEX ON 1 Yes No Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. [X] Yes No Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Act. [X] Yes No Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. [X] Yes No Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). [X] Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of the registrant's knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K. [X] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer [X]Accelerated filer [] Non-accelerated filer[]Smaller reporting company [] (Do not check if a smaller reporting company) Yes No Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). [X] The aggregate market value (based upon the $53.36 closing price on the New York Stock Exchange on June 30, 2010) of the 70,466,994 shares of common equity held by non-affiliates as of December 31, 2010 was approximately $3,760,118,800, using beneficial ownership rules adopted pursuant to Section 13 of the Securities Exchange Act of 1934, to exclude common stock that may be deemed beneficially owned as of December 31, 2010 by Eastman Chemical Company's ("Eastman" or the "Company") directors and executive officers and charitable foundation, some of whom might not be held to be affiliates upon judicial determination.A total of 70,748,189 shares of common stock of the registrant were outstanding at December 31, 2010. DOCUMENTS INCORPORATED BY REFERENCE Portions of the registrant's definitive Proxy Statement relating to the 2011 Annual Meeting of Stockholders (the "2011 Proxy Statement"), to be filed with the Securities and Exchange Commission, are incorporated by reference in Part III, Items 10 to 14 of this Annual Report on Form 10-K (the "Annual Report") as indicated herein. 2 FORWARD-LOOKING STATEMENTS Certain statements in this Annual Report which are not statements of historical fact may be "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995 and other federal securities laws.These statements, and other written and oral forward-looking statements made by the Company from time to time may relate to, among other things, such matters as planned and expected capacity increases and utilization; anticipated capital spending; expected depreciation and amortization; environmental matters; legal proceedings; exposure to, and effects of hedging of, raw material and energy costs, foreign currencies and interest rates; global and regional economic, political, and business conditions; competition; growth opportunities; supply and demand, volume, price, cost, margin, and sales; earnings, cash flow, dividends and other expected financial results and conditions; expectations, strategies, and plans for individual assets and products, businesses and segments as well as for the whole of Eastman; cash requirements and uses of available cash; financing plans and activities; pension expenses and funding; credit ratings; anticipated restructuring, acquisition, divestiture, and consolidation activities; cost reduction and control efforts and targets; integration of any acquired businesses; strategic initiatives and development, production, commercialization, and acceptance of new products, services and technologies and related costs; asset, business and product portfolio changes; and expected tax rates and net interest costs. These plans and expectations are based upon certain underlying assumptions, including those mentioned with the specific statements.Such assumptions are based upon internal estimates and other analyses of current market conditions and trends, management plans and strategies, economic conditions, and other factors.These plans and expectations and the underlying assumptions are necessarily subject to risks and uncertainties inherent in projecting future conditions and results.Actual results could differ materially from expectations expressed in any forward-looking statements if one or more of the underlying assumptions or expectations proves to be inaccurate or is unrealized.The most significant known factors that could cause actual results to differ materially from those in the forward-looking statements are identified and discussed in Part II—Item 7—"Management's Discussion and Analysis of Financial Condition and Results of Operations—Forward-Looking Statements and Risk Factors" of this Annual Report. 3 TABLE OF CONTENTS ITEM PAGE PART I 1. Business 5 1A. Risk Factors 23 1B. Unresolved Staff Comments 23 Executive Officers of the Company 24 2. Properties 26 3. Legal Proceedings 28 PART II 5. Market for Registrant's Common Stock, Related Stockholder Matters and Issuer Purchases of Equity Securities 29 6. Selected Financial Data 31 7. Management's Discussion and Analysis of Financial Condition and Results of Operations 33 7A. Quantitative and Qualitative Disclosures About Market Risk 69 8. Financial Statements and Supplementary Data 70 9. Changes in and Disagreements With Accountants on Accounting and Financial Disclosure 9A. Controls and Procedures 9B. Other Information PART III Directors, Executive Officers and Corporate Governance Executive Compensation Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters Certain Relationships and Related Transactions, and Director Independence Principal Accountant Fees and Services PART IV Exhibits and Financial Statement Schedules SIGNATURES Signatures 4 PART I Item Page ITEM 1.Business 6 Corporate Overview 6 Business Strategy 6 Manufacturing Streams 7 Cyclicality and Seasonality 9 Financial Strategy 9 Business Segments 9 CASPI Segment 9 Fibers Segment 12 PCI Segment 14 Specialty Plastics Segment 16 Regional Business Overview 19 Corporate Initiatives 19 Discontinued Operations 20 Eastman Chemical Company General Information 20 5 ITEM 1.BUSINESS CORPORATE OVERVIEW Eastman Chemical Company ("Eastman" or the "Company") is a global chemical company which manufactures and sells a broad portfolio of chemicals, plastics, and fibers.Eastman began business in 1920 for the purpose of producing chemicals for Eastman Kodak Company's photographic business and became a public company, incorporated in Delaware, as of December 31, 1993.Eastman has sixteen manufacturing sites in nine countries that supply chemicals, plastics, and fibers products to customers throughout the world.The Company's headquarters and largest manufacturing site are located in Kingsport, Tennessee. In 2010, the Company had sales revenue of $5.8 billion, operating earnings of $862 million, and earnings from continuing operations of $425 million.Earnings per diluted share from continuing operations were $5.75 in 2010.Included in 2010 operating earnings were asset impairments and restructuring charges of $29 million.Included in 2010 earnings from continuing operations were early debt extinguishment costs of $115 million. The Company completed the sale of the polyethylene terephthalate ("PET") business, related assets at the Columbia, South Carolina site, and technology of its Performance Polymers segment on January 31, 2011. The PET business, assets, and technology sold were substantially all of the Performance Polymers segment.Performance Polymers segment operating results are presented as discontinued operations for all periods presented and are therefore not included in results from continuing operations under accounting principles generally accepted ("GAAP") in the United States. The Company's products and operations are managed and reported in four operating segments: the Coatings, Adhesives, Specialty Polymers, and Inks ("CASPI") segment, the Fibers segment, the Performance Chemicals and Intermediates ("PCI") segment, and the Specialty Plastics segment.The Company manages certain costs and initiatives at the corporate level, including certain research and development ("R&D") costs not allocated to the operating segments.For additional information concerning the Company's operating segments, see Note 23 "Segment Information" to the Company's consolidated financial statements in Part II, Item 8 of this 2010 Annual Report on Form 10-K (this "Annual Report"). Business Strategy Eastman's objective is to be an outperforming chemical company through solid financial results from its core businesses and its strategies for profitable growth.The Company's core businesses currently sell differentiated products into diverse markets and geographic regions.Management believes that the Company can increase the revenues from its core businesses with increasing profitability through a balance of new applications for existing products, development of new products, and sales growth in adjacent markets and emerging economies.These revenue and earnings increases are expected to result from organic initiatives as well as joint ventures and acquisitions. The Company is focusing on a variety of organic growth initiatives.These growth initiatives are driven by strong demand from the Company's customers and are in attractive industries or product markets in which Eastman has a competitive advantage.These organic growth initiatives include: · In the Specialty Plastics segment, the monomer manufacturing facility and the first Eastman TritanTM copolyester polymer manufacturing facility in Kingsport, Tennessee commenced production in first quarter 2010. The Company is adding another 30,000 metric tons of resin capacity for TritanTM, which is expected to be operational in early 2012. · In the Specialty Plastics segment, the Company is expanding its capacity for cyclohexane dimethanol ("CHDM"), a monomer used in the manufacture of copolyester, and expects the capacity to be operational in two phases in mid-2011 and in 2012. · In the Specialty Plastics segment, the Company is expanding its cellulose triacetatecapacity, with the new capacity expected to be operational in first quarter 2012. 6 · In the CASPI segment, the Company is expanding capacity for its specialty hydrocarbon resins through an additional expansion of the Company's hydrogenated hydrocarbon resins manufacturing capacity in Middelburg, the Netherlands which is expected to be completed in the second half of 2011, an additional debottleneck of the hydrogenatedhydrocarbon facility in Longview, Texas, which is expected to be operational in the first half of 2011, and an expansion of the pure monomerand hydrogenated resins production capacityin Jefferson, Pennsylvania, which is expected to be operational in 2012. · In the PCI segment, the Company plans to increase capacity of 2-ethyl hexanol in 2012 to support expected growth in the plasticizers, coatings, and fuel additive markets. · The Company continues to explore and invest in R&D initiatives at a corporate level that are aligned with macro trends in sustainability, consumerism, and energy efficiency through high performance materials, advanced cellulosics, and environmentally-friendly chemistry, including an initiative in the building and construction market. The Company benefits from advantaged feedstocks and proprietary technologies, and is focusing on sustainability as a competitive strength for growth.Eastman has developed new products and technologies that enable customers' development and sales of sustainable products, and has reduced its greenhouse gas emissions and energy consumption. The combination of stable profits from the solid core businesses and profitable revenue growth is expected to result in continued earnings growth.This allows the Company to continue to evaluate inorganic growth, such as joint ventures and acquisitions, to enhance the Company's product portfolios and to extend into emerging markets. Manufacturing Streams Integral to Eastman's corporate strategy for growth is leveraging its heritage of expertise and innovation in acetyl, olefins, and polyester chemistries in key markets, including packaging, tobacco, building and construction, and consumables.For each of these chemistries, Eastman has developed a combination of assets and technologies that are operated within three manufacturing "streams". · In the acetyl stream, the Company begins with high sulfur coal which is then gasified in its coal gasification facility.The resulting synthesis gas is converted into a number of chemicals including methanol, methyl acetate, acetic acid, and acetic anhydride.These chemicals are used in manufacturing products throughout the Company including acetate tow, acetate yarn, and cellulose esters.The Company's ability to use coal is a competitive advantage in both raw materials and energy.The Company continues to evaluate opportunities to further leverage its gasification expertise to produce additional cost advantaged chemicals from petroleum coke or coal instead of natural gas or petroleum. · In the olefins stream, the Company begins primarily with propane and ethane, which are then cracked at its facility in Longview, Texas into propylene, as well as ethylene."Cracking" is a chemical process in which gases are converted into more reactive molecules for use in the manufacturing process.The Company also purchases propylene for use at its Longview facility and its facilities outside the U.S.The propylene is used in oxo derivative products.The ethylene is used in oxo derivative products, acetaldehyde and ethylene glycol production and is also sold commercially.There are four cracking units located at the Company's Longview, Texas facility.Eastman had previously shut down the first of the three units identified for a staged phase-out and idled the second cracking unit.In 2010, a decision was made to restart the idled cracking unit due to improved competitive position based on low cost feedstocks and olefin market conditions.Petrochemical business cycles are influenced by periods of over- and under-capacity.Capacity additions to steam cracker units around the world, combined with demand for light olefins, determine the operating rate and thus profitability of producing olefins.Historically, periodic additions of large blocks of capacity have caused profit margins of light olefins to expand and contract, resulting in "ethylene" or "olefins" cycles.The Company believes it is less impacted by the these cycles than it has been historically due to actions it has taken to leverage its diverse derivatives products to take advantage of regulatory trends and focus on more durable markets. 7 · In the polyester stream, the Company begins with purchased paraxylene and produces purified terephthalic acid ("PTA") for polyesters and dimethyl terephthalate ("DMT") for copolyesters.PTA or DMT is then reacted with ethylene glycol, which the Company both makes and purchases, along with other raw materials (some of which the Company makes and are proprietary) to produce polyesters.The Company believes that this backward integration of polyester manufacturing is a competitive advantage, giving Eastman a low cost position, as well as surety of intermediate supply.In addition, Eastman can add specialty monomers to copolyesters to provide clear, tough, chemically resistant product characteristics.As a result, the Company's copolyesters can effectively compete with materials such as polycarbonate and acrylic. The following chart shows the Company's sites at which its manufacturing streams are primarily employed. SITE ACETYL STREAM POLYESTER STREAM OLEFINS STREAM Kingsport, Tennessee X X X Longview, Texas X X Columbia, South Carolina (1) X Kuantan, Malaysia X Singapore X Workington, United Kingdom X Ulsan, South Korea X Retained a portion of the manufacturing facility related to the Specialty Plastics segment subsequent to the sale of the Company's PET business and related assets. The following chart shows significant Eastman products, markets, and end uses by segment and manufacturing stream. SEGMENT ACETYL STREAM POLYESTER STREAM OLEFINS STREAM KEY PRODUCTS, MARKETS, AND END USES CASPI X X Paints and coatings for architectural, transportation, industrial, and original equipment manufacturing ("OEM"),adhesives ingredients for tapes, labels, personal care products and building and construction uses and inks for packaging Fibers X Acetate fibers for filter products and textiles PCI X X X Intermediate chemicals for agriculture, transportation, beverages, nutrition, pharmaceuticals, coatings, medical devices, toys, adhesives, household products, polymers, textiles, consumer and industrial products, and health and wellness uses Specialty Plastics X X X Copolyesters and cellulosics for appliances, store fixtures and displays, building and construction, electronic packaging, medical devices and packaging, graphic arts, general purpose packaging, personal care and cosmetics, food and beverage packaging, performance films, tape and labels, fibers/nonwovens, photographic and optical films, and liquid crystal displays ("LCD") 8 In addition to stream integration, the Company also derives value from Eastman's cellulosics.These are natural polymers, sourced from managed forests, which when combined with the acetyl and olefin streams, provide differentiated product lines and an advantaged raw material position for Eastman. The Company continues to leverage its heritage of expertise and innovation in acetyl, polyester, and olefins chemistries and technologies, as well as its use of cellulosics, to meet demand and create new uses and opportunities for the Company's products in key markets.Through integration and optimization across these streams, the Company is able to create unique and differentiated products that have a performance advantage over competitive materials. Cyclicality and Seasonality The commodity olefins and olefin derivatives product lines inthe PCI segment and the commodity solvent product lines in the CASPI segment are impacted by the cyclicality of key products and markets, while the other segments are more sensitive to global economic conditions.Supply and demand dynamics determine profitability at different stages of cycles and global economic conditions affect the length of each cycle.Despite sensitivity to global economic conditions, many of the products in the Fibers and CASPI segments provide a stable foundation of earnings. The Company's earnings are typically greater in the second and third quarters and cash flows from operations are greatest in fourth quarter due to seasonality.Demand for CASPI segment products is typically stronger in the second and third quarters due to the increased use of coatings products in the building and construction industries, while demand is typically weaker during the winter months because of seasonal construction downturns.The PCI segment typically has weaker fourth quarter financial results, due in part to a seasonal downturn in demand for products used in certain building and construction and agricultural markets. Financial Strategy In addition to managing its core business operations and growth initiatives, the Company remains committed to maintaining a strong financial position with financial flexibility and consistently solid cash flows.The Company employs a disciplined process for capital allocation and deployment of cash.The Company pursues a variety of organic growth opportunities and attractive joint ventures and acquisitions.The Company also returns cash to stockholders through dividends and from time to time by share repurchases.The Company also opportunistically increases, decreases, and restructures its debt based upon public and private debt market conditions. BUSINESS SEGMENTS The Company's products and operations are managed and reported in four operating segments: the CASPI segment, the Fibers segment, the PCI segment, and the Specialty Plastics segment. CASPI SEGMENT · Overview In the CASPI segment, the Company manufactures resins, specialty polymers, and solvents which are integral to the production of paints and coatings, inks, adhesives, and other formulated products.Growth in these markets in the U.S., Canada, and Europe typically approximates general economic growth due to the wide variety of end uses for these applications.Typically, growth in these markets in Asia, Eastern Europe, and Latin America continues to be higher than worldwide economic growth, driven by regional growth in these emerging economies.The CASPI segment focuses on producing intermediate chemicals rather than finished products and developing long-term, strategic relationships to achieve preferred supplier status with its customers.In 2010, the CASPI segment had sales revenue of $1.6 billion,27 percent of Eastman's total sales. 9 The profitability of the CASPI segment is sensitive to the global economy, market trends, broader chemical cycles, particularly the olefins cycle, and foreign currency exchange rates.The CASPI segment's specialty products, which include cellulose-based specialty polymers, coalescents, and selected hydrocarbon resins, are less sensitive to the olefins cycle due to their functional performance attributes.The segment’s commodity products, which include commodity solvents and base resins, are more impacted by the olefins cycle as discussed under "Manufacturing Streams."The Company seeks to leverage its proprietary technologies, competitive cost structure, and integrated manufacturing facilities to maintain a strong competitive position throughout such cycles. · Products Ø Polymers The polymers product line consists of cellulose-based specialty polymers and olefin-based performance products.Eastman's cellulose-based specialty polymers enhance the aesthetic appeal and improve the performance of industrial and transportation coatings and inks.Olefin-based products are used as base polymers in hot-melt adhesives, paper laminating, sealants, and pressure sensitive adhesives.They are also used as elastomer extenders in sealants and waterproofing compounds for wire and cable floodingapplications.The polymers product line also includes chlorinated polyolefins which promote the adherence of paints and coatings to plastic substrates.Polymers accounted for approximately 20 percent of the CASPI segment's total sales for 2010. Ø Resins The resins product line consists of hydrocarbon resins, rosin resins, and resin dispersions.These products are sold primarily to adhesive formulators and consumer product companies for use as raw materials essential in hot-melt and pressure sensitive adhesives and as binders in nonwoven products such as disposable diapers, feminine products, and pre-saturated wipes.Eastman offers a broad product portfolio of essential ingredients for the adhesives industry, and ranks as the second largest global tackifier supplier.In addition, Eastman is one of the largest manufacturers of hydrogenated gum rosins used in chewing gum applications.Eastman resins are also used in a wide range of applications including plastics and rubber modification and inks.Resins accounted for approximately 35 percent of the CASPI segment's total sales for 2010. ØSolvents The solvents product line includes both specialty coalescents and ketones and commodity esters, glycol ethers, and alcohol solvents.Coalescents include products such as TexanolTM ester alcohol and Eastman OptifilmTM Enhancer 300 and 400, which improve film formation and durability in architectural latex paints.Ketones are used in high solids low volatile organic compound ("VOC") coatings applications.Commodity solvents, which consist of esters, glycol ethers, and alcohol solvents, are used in both paints and inks to maintain the formulation in liquid form for ease of application.Solvents accounted for approximately 45 percent of the CASPI segment's total sales for 2010. · Strategy and Innovation A key element of the CASPI segment's growth strategy is the continued development of innovative product offerings, building on proprietary technologies in high-growth markets and regions to meet customers' evolving needs and improve the quality and performance of customers' end products.Management believes that its ability to leverage the CASPI segment's broad product line and Eastman's R&D capabilities make the segment uniquely capable of offering a broad array of solutions for new and emerging markets. The Company intends to continue to leverage its resources to strengthen the CASPI segment's product innovation and product enhancement pipeline by meeting market needs and the expanded use of proprietary products and technologies.Although the CASPI segment's sales and application development are often specialized by end-use markets, developments in technology can often be successfully shared across multiple end-uses and markets. 10 The Company's global manufacturing presence is a key element of the CASPI segment's growth strategy.For example, the segment is well positioned to capitalize on expected high industrial growth in China and other parts of Asia from its facilities in Singapore and near Shanghai and joint venture operations in China.The Company is committed to maintaining reliability of supply of the CASPI segment products to our strategic customers to allow Eastman to be the supplier of choice.The segment is meeting growing demand for specialty hydrocarbon resins with an additional 20 percent expansion of hydrogenated hydrocarbon resins manufacturing capacity in Middelburg, the Netherlands which is expected to be completed in the second half of 2011; an additional 10 percent debottleneck of the hydrogenatedhydrocarbon facility in Longview, Texas, which is expected to be operational in the first half of 2011; and a 40 percent expansion of the pure monomer / hydrogenated resins capacity in Jefferson, Pennsylvania, which is expected to be operational in 2012. · Customers and Markets As a result of the variety of end uses for its products, the customer base for the CASPI segment is broad and diverse. This segment has approximately 770 customers around the world, while 80 percent of its sales revenue in 2010 was attributable to approximately 90 customers.The CASPI segment focuses on establishing long-term, customer service-oriented relationships with its strategic customers in order to become their preferred supplier and to leverage these relationships to pursue sales opportunities in previously underserved markets and to expand the scope of its value-added services.Growth in the U.S., Canadian, and European markets typically coincides with economic growth in general, due to the wide variety of end uses for these applications and their dependence on the economic conditions of the markets for packaged goods, transportation, durable goods, and housing. The current regulatory environment, particularly in the U.S., Canada, and Europe, provides both market challenges and opportunities for the CASPI segment.Environmental regulations that impose limits on the emission of VOCs and hazardous air pollutants ("HAPs") continue to impact coatings formulations requiring compliant coatings raw materials. These regulations are in addition to the consumer market trend toward sustainability.The coatings industry is responding by promoting products and technologies designed to enable customers and end users to reduce air emissions of VOCs and HAPs in compliance with applicable regulations.A variety of Eastman's CASPI segment products are used in these coatings.Additional products are currently being developed to meet the growing demand for low VOC coatings, including the recently introduced SolusTM family of products. · Competition Competition within the CASPI segment's markets varies widely depending on the specific product or product group.The Company's major competitors in the CASPI segment's markets include larger companies such as BASF SE ("BASF"), The Dow Chemical Company ("Dow"), and Exxon Mobil Corporation, which may commit greater financial and other resources to products in markets in which the CASPI segment competes than Eastman.Additionally, within each CASPI segment product market, the Company competes with other smaller, regionally focused companies that may have advantages based upon location, local market knowledge, manufacturing strength in a specific product, or other similar factors.However, Eastman does not believe that any of its competitors has the breadth of product offerings that Eastman is able to offer its CASPI segment customers.The Company believes its competitive advantages include its level of vertical integration; breadth of product offerings, service, and technology offerings; low-cost manufacturing position; consistent product quality; security of supply; and process and market knowledge.The CASPI segment principally competes on breadth of products and through leveraging its strong customer base and long-standing customer relationships to promote substantial recurring business and product development. 11 FIBERS SEGMENT ·
